DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 5 and 6 are objected to because of the following informalities:  
In claim 1, line 6, claim 6, line 6, and claim 6, line 9, “extending away” should be amended to read, “extending away from,” for clarity. The same objection applies to additional instances of the limitation;
In claim 5, line 5, “removable” should be amended to read “removably,” for clarity;
In claim 6, line 4, “a such a way” should be amended to read, “in such a way,” for clarity;
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “in such a way” in line 4. The limitation is unclear. Are following limitations positively recited? It is recommended that the limitation be amended to read, “such that said coupling portions sandwich the ring when said coupling portions are coupled.” The same rejection applied to the limitation “a such a way” in claim 6.
Claim 4 recites the limitation “that firehose nozzle” in line 4. There is insufficient antecedent basis for this limitation in the claim. The limitation has been interpreted to put forth claim 1 including a nozzle that nozzle having a coupling portion. Examiner recommends putting forth “a firehose nozzle” in claim 1, and further defining the firehose nozzle to have a nozzle coupling portion in claim 1. Examiner further recommends amending “that firehose nozzle” to read “the firehose nozzle.” The same rejection applies to claim 9.
Claim 10 recites the limitation "the coupling portion" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
The remaining claims are rejected due to dependency from claims 1 and 6.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dalton (US 2,919,071).
Regarding claim 1, Dalton discloses a handle device for a firehose and a nozzle operatively associated thereto, comprising:
a front ring (51) dimensioned to both receive a coupling portion (54) of a firehose coupling (M) yet not receive a nozzle coupling portion (53) in such a way that, when coupled, said coupling portions sandwich the front ring (Figure 2) (Column 3, line 23-37, The front ring receives the coupling of the coupling portion on its interior, and the nozzle (53) is placed against the front ring, but not received within); a framing element (13) 
Regarding claim 2, Dalton discloses the handle device of claim 1, further comprising:
a rear ring (43) spaced apart from the front ring (51), coaxial thereto, by the framing element (13) (Figure 2).
Regarding claim 6, Dalton discloses a handle device for a firehose and a nozzle operatively associated thereto, comprising:
a front ring dimensioned (51) dimensioned to both receive a coupling portion (54) of a firehose coupling (M) yet not receive a nozzle coupling portion (53) in such a way that, when coupled, said coupling portions sandwich the front ring (Figure 2) (Column 3, line 23-37, The front ring receives the coupling of the coupling portion on its interior, and the nozzle (53) is placed against the front ring, but not received within);
a front framing element (Examiner’s Annotated Figure 1) extending away the front ring (51) (Examiner’s Annotated Figure 1); a front handle (11) extending transversely from the front framing element (Figure 2, The front handle extends transversely in a direction away from the front framing element); 
a rear ring (43); 
a rear framing element (13) extending away the rear ring (43) (Figure 2); 
a rear handle (9) extending transversely from the rear framing element (13) (Figure 2); and each framing element having one or more frame connections holes (Figure 2, Each of the framing elements have connection holes that receive screws).

    PNG
    media_image1.png
    345
    624
    media_image1.png
    Greyscale

Examiner’s Annotated Figure 1

    PNG
    media_image2.png
    579
    737
    media_image2.png
    Greyscale

Examiner’s Annotated Figure 2
Regarding claim 10, Dalton discloses a method of decreasing fatigue when using a firehose, comprising:
providing the handle device of claim 1 (See above claim 1); and threading the coupling portion of a firehose nozzle through the front ring until the front ring is sandwiched against the coupling portion of the firehose nozzle (Column 3, lines 23-37).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Dalton in view of Pharaon (US 4,858,960).
Regarding claim 3, Dalton discloses the handle device of claim 2, but fails to disclose a device further comprising:
one or more lug slots along the rear ring, each lug slot dimensioned to slidably receive one lug of the firehose coupling.
	Pharaon discloses a hose coupling that includes a ring (12) with lug slots (Figure 6, the slots between lugs 32) each lug slot dimensioned to slidably receive one lug (54) of a fire hose coupling (Figure 6).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Dalton with the disclosures of Pharaon providing the rear ring (Dalton, 43) with lug slots (Pharaon, Figure 6, the slots between lugs 32) and the coupling (Dalton, M) with lugs (Pharaon, 54), each lug slot (Pharaon, Figure 6, the slots between lugs 32) dimensioned to receive one lug 
Regarding claim 4, Dalton in view of Pharaon discloses the handle device of claim 3, further comprising:
an inner radius of the front ring (51) being less than an inner radius of the one or more lug slots (Pharaon, the slots between lugs 32), whereby that firehose nozzle is entirely slidable through the rear ring (43) but not the front ring (As best understood, Figure 2 depicts the fire hose and its outlet nozzle being slidable through the rear ring, but not the front ring; With Pharaon Figure 6 depicting the lug slot being large enough to receive the lugs of the hose, the slots have a larger diameter than the front ring; As the front ring is too small to receive the hose nozzle).
Regarding claim 5, Dalton in view of Pharaon discloses the handle device of claim 4, further comprising:
the framing element (13) providing a plurality of framing connection holes (Figure 2, The framing includes holes that receive screws from the handles); and one of the two handles (9, 11) having a hole connector (Screws) dimensioned to removable connect to one of the plurality of framing connection holes (Figure 2, The connector screws are received in the connection holes of the framing element).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Dalton in view of Dalton in view of Hall (US 6,003,819) and Rand (US 4,228,978).
Regarding claim 7, Dalton discloses the handle device of claim 6, but fails to disclose the device comprising:
Hall discloses a handle device including one or more front side bracing elements (Examiner’s Annotated Figure 2) extending from a front (Figure 1); one or more rear side bracing elements (Examiner’s Annotated Figure 2) extending from the rear (Figure 2); each side bracing element having one or more side connections holes (Examiner’s 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Dalton with the disclosures of Hall providing one or more front side bracing elements (Examiner’s Annotated Figure 2) extending from the front ring (51); one or more rear side bracing elements (Examiner’s Annotated Figure 2) extending from the rear ring (43); each side bracing element having one or more side connections holes (Examiner’s Annotated Figure 2, The bracing elements have connection holes that receive screws); 
and a center support (Examiner’s Annotated Figure 2) interconnects one of the framing elements and one of the one or more side bracing elements (The center support encircles the side bracing elements to connect it to the framing element), in order to provide for flexible support of the hose, as disclosed by Hall (Column 3, lines 9-15). 
Rand discloses a support wherein a center support (34) has at least one side connection hole (60) and one frame connection hole (48).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Dalton in view of Hall with the disclosures of Rand, providing the center support (Examiner’s Annotated Figure 2) to include at least one side connection hole (Rand, 60) and one frame connection hole (Rand, 48), in order to provide for security of the position of the hose support.
 Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Dalton in view of Dalton in view of Hall, Rand, and Pharaon.
Regarding claim 8, Dalton in view of Hall and Rand discloses the handle device of claim 7, but fails to disclose a device further comprising:

Pharaon discloses a hose coupling that includes a ring (12) with lug slots (Figure 6, the slots between lugs 32) each lug slot dimensioned to slidably receive one lug (54) of a fire hose coupling (Figure 6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Dalton in view with the disclosures of Pharaon providing the rear ring (Dalton, 43) with lug slots (Pharaon, Figure 6, the slots between lugs 32) and the coupling (Dalton, M) with lugs (Pharaon, 54), each lug slot (Pharaon, Figure 6, the slots between lugs 32) dimensioned to receive one lug (Pharaon, 54) of the fire hose coupling (Dalton, M), in order to minimize twisting and uncoupling of the hose, as disclosed by Pharaon (Column 2, lines 8-12).
Regarding claim 9, Dalton in view of Hall, Rand and Pharaon discloses the handle device of claim 8, further comprising:
an inner radius of the front ring (51) being less than an inner radius of the one or more lug slots (Pharaon, the slots between lugs 32), whereby that firehose nozzle is entirely slidable through the rear ring (43) but not the front ring (As best understood, Figure 2 depicts the fire hose and its outlet nozzle being slidable through the rear ring, but not the front ring; With Pharaon Figure 6 depicting the lug slot being large enough to receive the lugs of the hose, the slots have a larger diameter than the front ring; As the front ring is too small to receive the hose nozzle).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R. DANDRIDGE whose telephone number is (571)270-1505. The examiner can normally be reached M-T 9am-7pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER R DANDRIDGE/            Examiner, Art Unit 3752